DETAILED ACTION

The amendment filed 01/26/22 has been acknowledged and entered. By this amendment claims 21-25 are cancelled, claims 12-20 are withdrawn and claims 1-11 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (2019/0164905).
Regarding claim 1, Hsieh (Fig. 12) discloses an interposer structure comprising: an interposer substrate 100 on which an element including a transistor is not formed ([0050]); an interlayer insulating film 10 which covers a top surface of the interposer substrate 100 ([0028]); a capacitor structure 30 in the interlayer insulating film 10 ([0029]); and a wiring structure including a first wiring pattern 160 and a second wiring pattern 160 spaced apart from the first wiring pattern 160, on the interlayer insulating film 10 ([0030]), wherein the capacitor structure 30 includes an upper electrode 60 connected to the first wiring pattern 160, a lower electrode 

Regarding claim 2, Hsieh (Fig. 12) discloses further comprising: a connection pattern 160’ which extends along a part of the top surface of the interposer substrate 100 and is connected to a bottom surface of the lower electrode 40.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2019/0164905) in view of Nakamura (2008/0029801).
Regarding claim 6, Hsieh (Fig. 12) discloses the capacitor dielectric film 50 extends along profiles of each of the structures, and the upper electrode 60 covers the capacitor dielectric film 50.  
Hsieh discloses all the claimed limitations as discussed above, except for the lower electrode includes a plurality of cylinder structures. 
However, Nakamura (Fig. 1) discloses the lower electrode 51 includes a plurality of cylinder structures ([0074]), the capacitor dielectric film 52 extends along profiles of each of the 

Regarding claim 4, as discussed the combination above, Nakamura (Fig. 1) discloses wherein the lower electrode 51 protrudes from a top surface of the connection pattern 50 in a direction intersecting a top surface of the connection pattern 50.  

Regarding claim 9, as discussed the combination above, Nakamura (Fig. 1) discloses further comprising: 3Atty. Dkt. No. 2677-000576-US U.S. Application No. 16/881,452a penetration via 43, 41 which penetrates the interposer substrate 10 and the interlayer insulating film (22, 23) and is connected to the wiring structure 61.  

Regarding claim 10, as discussed the combination above, Nakamura (Fig. 1) discloses wherein the interposer substrate 10 includes a silicon substrate ([0095]).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (2019/0164905) in view of Maeda et al. (2004/0021165).
Regarding claim 11, Hsieh (Fig. 12) discloses the upper electrode 60 includes silicon ([0049]) but do not disclose the upper electrode includes polysilicon.
.

Allowable Subject Matter
Claims 3, 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claims 3, 5 and 7. Specifically, the prior art of record fails to disclose further comprising: a first connection via which penetrates the interlayer insulating film and connects the upper electrode and the first wiring pattern; and a second connection via which penetrates the interlayer insulating film and connects the connection pattern and the second wiring pattern (claim 3); the capacitor structure further comprises a support insulating film including a trench which exposes a part of the top surface of the connection pattern, and the lower electrode extends along a bottom surface and a side surface of the trench (claim 5); and the capacitor structure further comprises a support pattern which supports side surfaces of each of the cylinder structures (claim 7).

Response to Arguments
Applicant's arguments, filed 01/26/22, with respect to the rejection(s) of claim(s) 1-11 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hsieh, Maeda and Nakamura. 
The applicant's arguments, addressed to the amended claims are considered in the rejections shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814